Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the amendment filed on 10-12-2022.  Claims 1, 7, 8, 14, 15 and 20 have been amended and claim 19 has been canceled and claim 21 has been added.  Claims 1-18 and 20-21 are pending.

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1, 8, 15 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leblang et al. (US PAT. 10,536,286) in view of Brand et al. (US 2008/0175230).
    Consider Claim 1, Leblang teaches a method comprising: 
     determining, based on location data associated plurality of 
devices in an audio/video (A/V) conference, a set of user pools(see fig. 1A), the set of user pools(see figs. 1A-1D) including the plurality of devices and including, at least, one user pool and another user pool(see figs. 1A-2B);
 determining(see figs,1A-2B), based on active valid audio signals received from 
least a portion of the plurality of devices of the set of user 
pools, at least, one key active user device for the one user pool and another key active user device for the another user pool(see figs. 1A-2B and col.7, line 10-col. 8, line 67); 
     determining(see figs. 1A-7 and abstract ) whether there is feedback within the one user pool (see figs. 6- 9 and col.24, line 19-col. 25, line 67); 
disconnecting(see figs. 1A-2), in response to determining that there is feedback in the one user pool, speakers of devices within the one user pool except the key active user device within the one user pool(see figs. 1A-7 and col. 7, line 10-col. 9  line 36); but , Leblang does not explicitly teach performing the determining and the disconnecting for, at least, the another user pool.
       However, Brand teaches determining, based on active valid audio signals received from at least a portion of the plurality of devices of the set of user 
pools(see fig. 1), at least, one key active user device for 
the one user pool and another key active user device for the another user pool(see fig. 2); determining whether there is feedback within each the one user pool(see fig. 1 and abstract); 
   disconnecting, in response to determining that there is feedback in the
one user pool, speakers of devices within the at least one user pool except the one key 
active user device within the one user pool; and performing the determining and the disconnecting for, at least, the another user pool(see figs. 1-5 and paragraphs[0012]-[0066]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Brand in to the teaching of Leblang to provide systems and methods employing Voice over Internet Protocol (VoIP) technology to provide multi-channel, multi-access voice communication capabilities.
    Consider Claim 8, Leblang teaches  a system comprising: one or more processors; and one or more computer-readable storage media storing program instructions which, when executed by the one or more processors(see figs. 1A-2B and col.10, line 20-55), are configured to cause the one or more processors to perform a method comprising: determining, based on location data associated plurality of 
devices in an audio/video (A/V) conference, a set of user pools(see fig. 1A), the set of user pools(see figs. 1A-1D) including the plurality of devices and including, at least, one user pool and another user pool(see figs. 1A-2B);
 determining(see figs,1A-2B), based on active valid audio signals received from 
least a portion of the plurality of devices of the set of user 
pools, at least, one key active user device for the one user pool and another key active user device for the another user pool(see figs. 1A-2B and col.7, line 10-col. 8, line 67); 
     determining(see figs. 1A-7 and abstract ) whether there is feedback within the one user pool (see figs. 6- 9 and col.24, line 19-col. 25, line 67); 
disconnecting(see figs. 1A-2), in response to determining that there is feedback in the one user pool, speakers of devices within the one user pool except the key active user device within the one user pool(see figs. 1A-7 and col. 7, line 10-col. 9  line 36); but , Leblang does not explicitly teach performing the determining and the disconnecting for, at least, the another user pool.
       However, Brand teaches determining, based on active valid audio signals received from at least a portion of the plurality of devices of the set of user 
pools(see fig. 1), at least, one key active user device for the one user pool and another key active user device for the another user pool(see fig. 2);
determining whether there is feedback within each the one user pool(see fig. 1 and abstract); disconnecting, in response to determining that there is feedback in the
one user pool, speakers of devices within the at least one user pool except the one key 
active user device within the one user pool; and
performing the determining and the disconnecting for, at least, the another user pool(see figs. 1-5 and paragraphs[0012]-[0066]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Brand in to the teaching of Leblang to provide systems and methods employing Voice over Internet Protocol (VoIP) technology to provide multi-channel, multi-access voice communication capabilities.
    Consider Claim 15, Leblang teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors(see figs. 1A-2B and col.10, line 20-55) to perform a method comprising: 
   determining, based on location data associated plurality of 
devices in an audio/video (A/V) conference, a set of user pools(see fig. 1A), the set of user pools(see figs. 1A-1D) including the plurality of devices and including, at least, one user pool and another user pool(see figs. 1A-2B);
 determining(see figs,1A-2B), based on active valid audio signals received from 
least a portion of the plurality of devices of the set of user 
pools, at least, one key active user device for the one user pool and another key active user device for the another user pool(see figs. 1A-2B and col.7, line 10-col. 8, line 67); 
     determining(see figs. 1A-7 and abstract ) whether there is feedback within the one user pool (see figs. 6- 9 and col.24, line 19-col. 25, line 67); 
disconnecting(see figs. 1A-2), in response to determining that there is feedback in the one user pool, speakers of devices within the one user pool except the key active user device within the one user pool(see figs. 1A-7 and col. 7, line 10-col. 9  line 36); but , Leblang does not explicitly teach performing the determining and the disconnecting for, at least, the another user pool.
       However, Brand teaches determining, based on active valid audio signals received from at least a portion of the plurality of devices of the set of user 
pools(see fig. 1), at least, one key active user device for the one user pool and another key active user device for the another user pool(see fig. 2);
determining whether there is feedback within each the one user pool(see fig. 1 and abstract); 
   disconnecting, in response to determining that there is feedback in the
one user pool, speakers of devices within the at least one user pool except the one key 
active user device within the one user pool; and
performing the determining and the disconnecting for, at least, the another user pool (see figs. 1-5 and paragraphs[0012]-[0066]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Brand in to the teaching of Leblang to provide systems and methods employing Voice over Internet Protocol (VoIP) technology to provide multi-channel, multi-access voice communication capabilities.
    Consider Claim 21, Leblang as modified by Brand teaches the method  the method  wherein for each user pool of the set of user pools, based on determining that there is feedback in a given user pool, a speaker of a key active user device of the given user pool remains active and speakers of other devices of the given user pool are disconnected(In Brand, see figs. 1-5 and paragraphs[0012]-[0066]). 
   


7          Claims 2-5, 7, 9-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leblang et al. (US PAT. 10,536,286) as modified by Brand et al. (US 2008/0175230) as applied to claims 1, 8, 15 above, and further in view of Wada et al. (US 2010/0142721).  
     Consider Claim 2, Leblang does not explicitly teach the method further comprising: calculating a time delay in which audio is received for each device within each user pool with reference to each key active user device; and disconnecting, for each device where the time delay exceeds a time delay threshold, microphones of each device emitting audio that exceeded the time delay threshold. 
     However, Wada teaches the method further comprising: calculating a time delay in which audio is received for each device within each user pool with reference to each key active user device; and disconnecting, for each device where the time delay exceeds a time delay threshold, microphones of each device emitting audio that exceeded the time delay threshold (see figs. 2-8 and paragraph[0034]-[0038]).   
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Wada in to the teaching of Leblang to provide a conference audio system having an automatic mute release device, it is possible to reduce a delay time from an utterance to output from a speaker. The system includes: an A/D converter (33) for converting an audio signal from a plurality of microphones into a digital signal; audio level detection means to detect whether the converted digital signal level indicates an utterance or no sound; audio data storage means (32) for temporarily storing the digital signal in which the audio level detection means has detected an utterance; control means (31) for controlling storage of the audio data into the audio data storage means (32) and read out of the audio data; and a D/A converter (34) for converting the read-out audio data into an analog audio signal. When the audio level detection means has detected no sound in the series of audio data, the control means (31) hastens the audio data read-out timing in correspondence to the time of the no sound portion.
    Claim 9 is essentially similar to claim 2 and is rejected for the reason stated above apropos to claim 2.
     Claim 16 is essentially similar to claim 2 and is rejected for the reason stated above apropos to claim 2.
     Consider Claims 3-5, Leblang as modified by Brand and Wada teaches the method further comprising: enhancing, for each device where the time delay is within the time delay threshold, audio by aligning the audio received from each device where the time delay is within the time delay threshold with the audio output by the key active user device (In Wada, see figs. 2-8 and paragraph[0034]-[0038]); and  the method further comprising: playing back the enhanced audio to the A/V conference (see figs. 1A-7 and col. 3, line 10-col. line 67); and  the method wherein the played back audio is attenuated for users within a same user pool (see figs. 1A-7 and col. 3, line 10-col. line 67).
   Claims 10-12 are essentially similar to claims 3-5 and are rejected for the reason stated above apropos to claims 3-5.
    Claims 17-19 are essentially similar to claims 3-5 and are rejected for the reason stated above apropos to claims 3-5.
     Consider Claim 7, Leblang does not explicitly teach the method wherein the one key active user device is determined based on the one key active user device having the highest elapsed time period of valid audio signals based on silence detection.
     However, Wada teaches the method wherein the one key active user device is determined based on the one key active user device having the highest elapsed time period of valid audio signals based on silence detection (see figs. 2-8 and paragraph [0034]-[0038]).   
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Wada in to the teaching of Leblang and Brand to provide a conference audio system having an automatic mute release device, it is possible to reduce a delay time from an utterance to output from a speaker. The system includes: an A/D converter (33) for converting an audio signal from a plurality of microphones into a digital signal; audio level detection means to detect whether the converted digital signal level indicates an utterance or no sound; audio data storage means (32) for temporarily storing the digital signal in which the audio level detection means has detected an utterance; control means (31) for controlling storage of the audio data into the audio data storage means (32) and read out of the audio data; and a D/A converter (34) for converting the read-out audio data into an analog audio signal. When the audio level detection means has detected no sound in the series of audio data, the control means (31) hastens the audio data read-out timing in correspondence to the time of the no sound portion.
   Claim 14 is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.
    Claim 20 is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.

7.          Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leblang et al. (US PAT. 10,536,286) as modified by Brand et al.(US 2008/0175230) and Wada et al. (US 2010/0142721) as applied to claim 1 and 8 above, and further in view of Ayrapetian et al. (US PAT. 9,589,575).
    Consider Claims 6, Leblang does not explicitly teach the method wherein audio is aligned by converting analog signals representing the audio to a frequency domain using Fast Fourier Transform (FFT).     
     However, Ayrapetian teaches The method of claim 3, wherein audio is aligned by converting analog signals representing the audio to a frequency domain using Fast Fourier Transform (FFT) (see figs. 1, 7-14 and col. 11, line 4-col. 13, line 67).   
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Ayrapetian in to the teaching of Leblang, Brand and Wada to provide  the system generates Fourier transforms for a microphone signal and a reference signal and determines a series of angles for individual frames. For each tone in the Fourier transforms, the system determines the angles and uses linear regression to determine an individual frequency offset associated with the tone. Using the individual frequency offsets associated with the tones, the system uses linear regression to determine an overall frequency offset between the audio sent to the speakers and the audio received from a microphone. Based on the overall frequency offset, samples of the audio are added or dropped when echo cancellation is performed, compensating for the frequency offset.
    Claim 13 is essentially similar to claim 6 and is rejected for the reason stated above apropos to claim 6.

Response to Arguments
8.  Applicant’s arguments with respect to claims 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
                                                                 Conclusion
9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Loether (US PAT. 7,991,163) is cited to show other related  
DYNAMIC AUDIO QUALITY ENHANCEMENT.

11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 11-05-2022